DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 64 is objected to because of the following informalities:  “the wrist of the user” in line 18 should be “a wrist of the user” and “a wrist of the user” in line 20 should be “the wrist of the user”.  Appropriate correction is required.
Claim 74 is objected to because of the following informalities:  “a head portion” in line 4 should be “the head portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the step of detecting the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 64-66, 68-72 and 74-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. US 2014/0275854 in view of Chou US 2014/0031662.
Regarding claims 64 and 74, Venkatraman discloses a wearable physiological measurement system comprising: an accelerometer in a head portion of a wristband for detecting an activity by a user of the wearable physiological measurement system ([¶13] the device uses an accelerometer or gyroscope to sense movement and activity); a heart rate monitor for measuring a signal indicative of the user's heart rate the heart rate monitor including an optical sensor coupled with one or more light emitting diodes such that light from the one or more LEDs is directed toward skin of the user and an optical signal, indicative of the user’s heart, is detected by the optical ([¶13]); and a processor module configured to record motion based on a signal from the accelerometer ([¶32,131-133]), and start data collection based on the motion ([¶132,206]), detect a contact of the wearable physiological measurement system to a wrist of the user ([¶206,231,462]), and using a button press to activate the heart rate monitor to being storing information ([¶232]), conditionally generate and store heart rate data of the user, the heart rate 
Venkatraman does not specifically disclose a button underneath the head portion of the wristband being pressed against the wrist of the user. Chou teaches a wearable cardiovascular monitoring device that has a button underneath being pressed against the user to activate the heart rate monitor to being storing information ([FIG3A,B][¶56] a pressure or touch sensitive element determines the proper contact of the wrist device and starts the measurement. Chou does not specifically teach it is a button but Venkatraman discloses using a button press to start monitoring and switching a button and a switch like in Chou is no more than combining prior art elements according to know methods to arrive at the predictable result of a button that determines proper contact). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Venkatraman with the touch sensor button of Chou in order to sense physical condition changes related to the cardiac sensor ([¶56])
Regarding claim 66, Venkatraman discloses the activity monitor includes a button configured to be pressed to indicate the start of an activity period ([¶232]).
Regarding claims 65, 68 and 76, Venkatraman discloses the configuration of the processor module to detect contact includes detecting contact based on a change in the optical signal, and the configuration of the processor module to conditionally collect heart rate data includes cutting off power to the one or more LEDs based on the detected change in the optical signal ([¶206,462]).
Regarding claim 69, and 77, Venkatraman discloses the processor module is further configured to determine activity level based on an activity signal from the accelerometer, and the 
Regarding claim 70 and 78, Venkatraman discloses the configuration of the processor module to generate and store heart rate data includes filtering the optical signal based on the activity signal ([¶143,164,166] high pass filter is set based on activity level).
Regarding claims 71 and 79, Venkatraman discloses the activity sensor includes a 3-axis accelerometer ([¶390] the device can use a 3 axis accelerometer).
Regarding claim 72, Venkatraman discloses the processor module is further configured to categorize activity based on the activity signal from the activity sensor ([¶162,166]).
Regarding claims 75, Venkatraman discloses the heart rate monitor includes an optical sensor coupled with one or more light emitting diodes (LEDs) such that light from the one or more LEDs is directed toward the user's skin and an optical signal, indicative of the user's heart rate, is detected by the optical sensor ([¶239]).Page 2 of 6EFS-Web PATENTSWHOOP-001-P09


Claims 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. US 2014/0275854 and Chou US 2014/0031662 in view of Yuen et al. US 2012/0083705.
Regarding claim 73, Venkatraman does not disclose the optical sensor includes a photoresistor. Yuen teaches an activity monitoring system that uses photoresistors ([¶255]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Venkatraman with the teachings of Yuen as it is not more than the predictable use of prior art elements that would have resulted in a photoresistor for detecting the light rather than a photodiode. It is the exchange of equivalent parts and Yuen teaches that photodiodes and photoresistors are interchangeable ([¶255]).

Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Venkatraman and Chou do not teach continuously generating heart data when motion is detected and the wristband is properly tightened about the wrist of the user, Examiner respectfully disagrees. It is noted that the claim does not actually require the motion and the contact or button press to both happen in order to start recording data. The claim limitation states that based on motion and the contact the device generates heart rate data when the band is properly tightened and activity is taking place. Venkatraman discloses initiating monitoring based on motion ([¶125,132,206) and based on a button press ([¶232]) and Chou teaches a sensor that determines when the device is properly tightened to the user so monitoring can begin. Thus in the combined device the motion or activity ([¶206] Venkatraman) and the device being properly tightened ([¶56] Chou) must happen to start data collection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791